department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date jun contact person identification_number telephone number fax number employer_identification_number r legend a b cc d e ef dear we have considered a's date ruling_request to extend the period with which a may dispose_of certain excess_business_holdings as defined in sec_4943 of the internal_revenue_code statement of facts a was recognized by the service as exempt from federal_income_tax under sec_501 of the code and was classified as a private_foundation within the meaning of code sec_509 of the code a is organized and operated for exclusively charitable purposes through the making of grants and contributions to various charities selected from time to time by its board_of directors c organized a and contributed to a various assets among the assets contributed were common membership interests in b a limited_liability_company the contributed interests of the common membership interests in b following this contribution neither represented c nor any member c's family within the meaning of code sec_4946 owned any membership interests in b at the time of the contribution c's brother owned the other outstanding common membership interests of b subsequently the brother transferred all but of the common membership interests he held to e a partnership created and operated for the benefit of d none of d e or d's descendants have any relationship with a that would fit any of them within the categories of disqualified_person with respect to a as set forth in sec_4946 of the code in addition to the above-described common membership interests there are two classes of preferred membership interests issued to specialized trading entities none of these entities or their respective owners is related to a to c or to any other holder of a common membership interest members holding common membership interests have all voting rights delegated to the members pursuant to b's amended and restated operating_agreement the operating_agreement b is governed by a board_of managers this board_of managers is elected by the common members the common members also share substantially_all income and losses of b b has been treated as a partnership for federal_income_tax purposes and has not elected to be treated as an association_taxable_as_a_corporation r under the operating_agreement the common membership interests are not transferable without consent of the board_of managers in the event a common member receives an offer to purchase the member's interest the remaining common members and b have a right_of_first_refusal at the lower_of the offered price or fair_market_value as determined by an appraisal procedure such rights of first refusal were waived in connection with the transfers made by c and d bis a securities and futures clearing firm b's revenues are derived primarily but not entirely from commissions earned on transactions and interest received from financing activities after c's contribution of his interest in b to a a continued to operate its various business activities but operational stresses began to manifest because b's business is capital intensive the more successful it became the greater was its need to increase invested capital accordingly the members had to inject additional capital into b in a position to invest any needed capital however once a acquired the interests formerly owned by c it became much more difficult if not impossible for b to obtain capital from its members in the past c and d_ would be accordingly b decided that the best and perhaps only realistic alternative was to sell b this fit with a's need to dispose_of its excess_business_holdings in b by various approaches to dispose_of b were considered and various firms were investigated to assist in the sale process after various discussions and negotiations on b executed an agreement with f retaining it to represent b in a sale merger consolidation or recapitalization as described in the agreement f was to develop a sales strategy prepare a confidential memorandum to introduce potential purchasers or investors identify and screen potential purchasers initiate high level contact with potential purchasers approved by b coordinate the due diligence process and participate in structuring and negotiating the final transaction on f received a preliminary non-binding proposal to acquire b this proposal was considered i in depth by b and months of intensive due diligence the buyer’s employees and representatives followed after the initial proposal was made and during the due diligence process market conditions began to turn extremely negative and the initial offer was substantially_modified to propose a merger with a delayed sale the modified offer was rejected by b e continued in its sales efforts however the impact of the tragedy of on the capital markets put all realistic attempts to sell b to an end for the foresedable future the value of b in the marketplace has deteriorated and it may take time for b to realize something approaching its true value from sale b it appears could be sold today for a fraction of its true value a's directors have recently approached f to discuss the conditions under which f would interest f concluded that a sale of a non-controlling interest to a attempt to market a's third party would be very unlikely because in addition to the state of the economy and the business environment as a whole the interest has not historically paid any distributions even in years in which a profit was earned substantial capital would be required of any proposed purchaser and a does not have a controlling_interest to sell given the fact that a sale of b as a whole is unlikely for a period of time a's board_of directors considered various alternatives for the disposition of b's excess_business_holdings they have tentatively ruled out seeking to sell to the other common members because of the absence of any viable third party offer that would indicate the true value of the interest and the lack of any pressure to compel these common members to pay full value due to their right_of_first_refusal under the operating_agreement accordingly a decided to proceed with the other common members of b to continue to a's baard of market b in the same manner as has been the case since the summer of directors with the advice of f is confident that the capital markets will improve over the next several years and that a transaction is likely to be consummated that will generate for a's interest a price that will reflect the true value of a's interest ruling requested ' that a is granted a five year extension of the period that would end on _ in which it must dispose_of its common membership interests in b that were originally acquired by gift on of the code and constitute excess_business_holdings under section statement of law sec_501 of the internal_revenue_code exempts from federal_income_tax organizations organized and operated for charitable purposes sec_509 of the code provides that unless specifically excepted a domestic or foreign organization described in sec_501 is a private_foundation and subject_to the excise_taxes _ sec_4943 of the code imposes a tax on the excess_business_holdings ofpany private_foundation in a business_enterprise during any taxable_year sec_4943 of the code defines excess_business_holdings as the amount of interest in an enterprise that a private_foundation would have to dispose_of to a person other than a disqualified_person in order for the remaining holdings of the foundation in such enterprise to be permitted holdings sec_4943 of the code provides in part that the permitted holdings of any private_foundation in an incorporated business_enterprise are percent of the voting_stock reduced by the percentage of voting_stock owned by all disqualified persons sec_4943 of the code provides generally that the permitted holdings are percent if one or more third persons who are not disqualified persons have effective_control of the corporation sec_4943 of the code provides that a private_foundation shall not be treated as having excess_business_holdings in any corporation in which it together with all other private_foundations which are described in sec_4946 owns not more than percent of the voting_stock and not more than percent in value of all outstanding shares of all classes of stock sec_4943 of the code provides that the permitted holdings of a private_foundation in an unincorporated business_enterprise will be determined using the principies of sec_4943 of the code except that a partnership's profits interest will be considered the equivalent of voting_stock sec_4943 of the code provides a five-year period for a private_foundation to dispose_of excess_business_holdings acquired by gift or bequest by stating generally that if there is a change in the holdings in a business_enterprise other than by purchase by the private_foundation or by a disqualified_person which causes the private_foundation to have excess_business_holdings in that enterprise the interest of the foundation in such enterprise shall be treated as held by a disqualified_person during the five-year period beginning on the date of such change sec_4943 of the code permits a five-year extension of the divestiture period provided by sec_4943 for disposing of excess_business_holdings consisting of an unusually large gift or bequest of diverse business holdings or holdings with complex corporate structures provided the following conditions are met a the foundation must establish that- - i diligent efforts to dispose_of such holdings have been made within thé initial five-year period and ii the disposition was not possible except at a price substantially below fair_market_value because of the size and complexity or diversity of the holdings and b before the close of the initial five-year period - i the foundation submits a plan to the secretary for disposing of all the excess_business_holdings involved in the extension and ii the foundation submits a copy of the plan to the attorney_general or other appropriate state official having responsibility with respect to the foundation's disposition of the excess_business_holdings and submits any response as part of its ruling_request and c the secretary determines that such plan can reasonably be expected to be carried out before the close of the extension period sec_4946 of the code provides that the term disqualified persons with respect to a private_foundation includes generally a substantial_contributor a foundation_manager which includes an officer director or trustee the owner of more than of a business or trust which is a substantial_contributor a family_member of any of the preceding a corporation trust estate or partnership more than of which is owned or held by any of the foregoing or certain government officials sec_4946 of the code provides that for purposes of the definition of disqualified persons the family of an individual includes only the individual's spouse ancestors children grandchildren great-grandchildren and their respective spouses sec_53_4943-6 of the foundation and similar excise_taxes regulations provides that in the case of an acquisition of holdings in a business_enterprise by a private_foundation pursuant to the terms of a will or trust the five-year period described in sec_4943 of the code and in this section shall not commence until the date on which the distribution of such holdings from the estate_or_trust to the foundation occurs analysis a acquired its entire_interest in b through a gift from c or r a's interest in b is of a size that would be considered an excess business holding subject_to the tax imposed by sec_4943 of the code pursuant to sec_4943 of the code a had five years from the date of the gift to dispose_of that portion of its interest in b that constitutes an excess business holding a anticipated that it was not going to be able to complete a disposition of the interest within such five-year period in consideration of this a submitted its request to extend the initial five-year period if certain requirements described in code sec_4943 are satisfied the secretary_of_the_treasury has the authority to extend for an additional five-year period the time during which a private_foundation must dispose_of excess_business_holdings acquired by gift the foundation's excess business holding in b is a result of an unusually large gift of diverse business holdings and or complex business structures within the meaning of sec_4943 of the code disposition within the initial five-year period was not possible except at a price substantially below fair_market_value first a preliminary offer for b was in months after thé gift that range of values was one negotiated at arm's length and it was a meaningful one as is evidenced by the months of due diligence undertaken by the prospective purchaser only external events such as the drastic decline of the economy and the market precluded that transaction from closing secondly the holdings in b are diverse and involve complex business structures business activity not only requires substantial capital_investment but also membership in numerous stock exchanges and clearing organizations many governmental regulatory agencies oversee and monitor b's business activities the result of this diversity and complexity is that potential purchasers are few in number even when a party goes to contract the due b's diligence and conditions to closing would result in a substantial period being necessary to close the transaction overlaying the foregoing is the fact that b's very business is most susceptible to a downturn in the market and the economy which in fact occurred and hence a sale if possible at all at the present time would have to be at a fire sale price in addition the nonmarketable non-controlling nature of the a's interest in b serves to deter offers that reflect its full fair_market_value under the operating_agreement if any holder of a membership interest seeks to sell or transfer all or any portion of the interest b and the other common members must be offered the opportunity to purchase the interest at the same terms this right is intended to prevent the members from having an unwanted partner but also serves to discourage potential purchasers whose offers can be thwarted by the intervention of another existing member furthermore a purchaser of a's interest will only be admitted as a member of b with the approval of a majority vote of the managers this restriction effdctively serves to dampen the price a willing buyer will pay for a's interest additionally the operating_agreement provides that a majority of interests held by the common members must approve any_action by b requiring member consent as the holder of only by itself cannot compel any_action by b thus any prospective purchaser of a's interest in b presumably can demand substantial discounts in the price it will pay for the nonmarketable non-controlling membership interest held by a of the voting interests a accordingly because of the size complexity and diversity of the business of b and the non-controlling nonmarketable interest in it held by a a's excess_business_holdings in b can be sold if at all under the economic conditions prevailing only at a price which is substantially below its true value a's plan is to continue to cooperate with fe in its continuing engagement to sell b the other common members are in agreement a's board_of directors is wholly satisfied with f's attention to the project and performance to date and believes that the inability to date to close a sale has been due to economic circumstances beyond its control any sale in the current financial climate would be for a price that is substantially less than b's true value and hence would result in an amount payable to a that is below market and ultimately would limit the proceeds available for the charities to be benefited by a a has been informed the investment banker that economic conditions are gradually improving and that it should be able to arrange for a sale of b at a price that approximates its true value within the next three to four years a's board_of directors reasonably anticipates that any such sale will be structured either as a transfer of a's common interests in which case a will receive the consideration directly from the buyer or as a sale of assets after which b would be promptly liquidated and the proceeds would be distributed to a and other members in any will facilitate the consummation event by allowing a to retain its interest beyond of a transaction that will maximize the proceeds that will be available for distribution to the charitable interests served by a the charitable_trust division of the state’s attorney_general has authority over all charitable organizations in the state the plan for disposing of a's interest was submitted to the charitable_trust division and it had no objections to the plan a provided information showing that the gift was an unusually large gift of a diverse business a represented that it had engaged in diligent efforts to dispose_of its excess_business_holdings during the initial 5-year period and was unabie to do so by reason of the complexity of the industry of the business the regulatory issues and the change in the market due to the events of of all its excess_business_holdings if the period of time to dispose_of these assets is extended and submitted this plan to the attorney_general in the state that it is lochted who accepted the plan ithas provided a timely plan for-disposing based on the information submitted we rule that as provided in sec_4943 of the code a is granted a 5-year extension of time to excess_business_holdings to dispose_of its this ruling is based on the understanding that there will be no material_change in the facts upon which it is based any changes that may have a bearing on a’ tax status should be reported to the service this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections - described this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent please keep a copy of this letter in your permanent records if you have any questions about this ruling please contact the person whose name and phone number are shown at the heading of this letter sincerely yours s michael seto manager exempt_organizations technical group
